                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                       v.
                                                          CRIMINAL ACTION
 MARCELLAS HOFFMAN,                                          NO. 01-169

                       Defendant.


                                         ORDER

      AND NOW, this 6th day of July 2021, upon consideration of Defendant Marcellas

Hoffman’s Motion for Compassionate Release (Doc. No. 321), the Government’s Response to

Defendant’s Motion (Doc. No. 333), and Defendant’s Reply to the Government’s Response (Doc.

No. 339), it is ORDERED that Defendant’s Motion for Compassionate Release (Doc. No. 321) is

DENIED.


                                                 BY THE COURT:


                                                 /s/ Joel H. Slomsky_____
                                                 JOEL H. SLOMSKY, J.
